Defendant appeals from two judgments of the Court of Special Sessions of the City of Hew York, Borough of Brooklyn, each convicting him of failure to comply with a respective order of the commissioner of housing and buildings of the city of Hew York. He was sentenced to pay a fine of $25 or to serve five days in the city prison on one conviction and to serve thirty days in the workhouse on the other, operation of which was suspended during good behavior. He paid the fine. Judgments reversed on the law and the facts, informations dismissed and fine remitted. It was not established that appellant was chargeable with compliance with the order which related to the alleged change in the nature of the occupancy of the subject premises. The corporation of which appellant was president was a tenant of but about one third of the premises in question. Further, it did not appear that the paper purporting to be the order, on its face, contained any prescription directed to appellant. As to the order requiring the engagement of a licensed and registered plumber to procure a proper permit and comply with stated provisions of the Administrative Code of the City of Hew York, the proof was insufficient to support a finding as to the date on which the alleged order was served, and there was no proof of the existence of the alleged violation at the time or times that it is claimed such service was made. Holán, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.